Citation Nr: 1331655	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability other than glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for a bilateral eye condition.  

Of note, the Veteran filed his original claim of service connection for "eye problems - conjunctivitis?" in June 1989.  In September and November 1989 correspondence, the RO requested specific information from the Veteran regarding private treatment records identified by him that are pertinent to his claim.  The letters notified the Veteran that if he did not respond within one year from the date(s) of those letters, benefits, if entitlement is [subsequently] established, may not be paid prior to the date of its receipt.  The Veteran did not respond to either letter. 

In January 1990 correspondence, the RO notified the Veteran that his claim must be denied until he furnished the evidence identified in the November 1989 letter.  

The Veteran did not respond until he filed his current claim on appeal, in February 2007.  

Based on the foregoing, the Veteran abandoned his June 1989 claim when he did not respond with the requested evidence within one year of the November 1989 RO letter.  The RO indicated that the claim would be denied until he provided requisite treatment records.  

Where evidence requested in connection with an original claim or a claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (2013); see also, Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-21 (1996) (noting that a claim is considered abandoned when a veteran does not furnish requested information within one year of the date of the request).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.  

In March 2012, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  

In August 2013, the Veteran presented testimony at the RO via a video conference hearing testified before the undersigned Veterans Law Judge sitting at VAs Central Office in Washington, D.C.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral eye disability.  He credibly reports that the symptoms of this disability had their onset during service.  The Veteran's reported symptoms include burning eyes, itchy eyes, red eyes, and red eyelids.  The Veteran reports these symptoms have been fairly constant since service, and are completely separate from his glaucoma which had its onset many years after discharge from service.  

In support of his claim, the Veteran submitted several photographs including one photograph of him in a hospital robe, purportedly taken at a hospital in Japan where the Veteran asserts that he was transported to, and treated for three weeks because of his eye symptoms.  Another photograph shows two fellow soldiers with whom the Veteran reports to have served, and who have provided lay statements as to witnessing the Veteran's red itchy eyes in service, and recalling that he was treated for three weeks in Japan.  (See April 2007 handwritten note from R.C.F; and, August 2008 letter to the Veteran from C.E.).

Unfortunately, at no fault of the Veteran, his service treatment records, with the exception of a discharge examination report dated October 1953 (which is three months after the Veteran's discharge), are not available.  The RO has made a formal finding in this regard and notice of this finding has been provided to the Veteran.  

The October 1953 report of medical examination is negative for any eye problems.  Thus, there is no objective evidence to corroborate the Veteran's assertions regarding his eye treatment in service.  

However, it appears that the record is incomplete.  First, at the Veteran's August 2013 video conference before the undersigned, he testified that he contacted the National Personnel Records Center (NPRC) in St. Louis, and he was told that there were other records available, but indicated that he had not yet received any such records.  He also testified that he might request an examination with an ophthalmologist.  The RO should follow up with the Veteran as to whether he obtained any additional evidence, including whether he received additional records from NPRC, and/or whether he has been examined by an ophthalmologist since his Board hearing in August 2013.  

Further, with regard to the STRs, the RO made a formal finding of unavailability of all STRs except for the lone physical examination at discharge; however, it appears that the RO did not make all attempts to obtain this evidence.  In April 2007, the RO requested medical/dental and SGOs, and if none are found, to search sick/morning reports for the Amb Co 7th Med BN APO 7 (the Veteran's unit of assignment in Korea) from April 1, 1952 to May 1, 1953.  In response to that request, the RO was informed that in order to make such a request, the Veteran's "complete organ. Co, BTRY, BN." was needed.  

The Veteran did not thereafter provide this information, but he was never specifically asked to, and he was never informed that this information was needed to obtain any possible morning/sick reports, SGOs and any other potentially available records, which may have been stored in a location not affected by the fire.  The duty-to-assist letters sent to the Veteran in May 2007 and January 2008 only requested that the Veteran complete the enclosed NA Form 13055 and to submit any records in his possession.  

In May 2007, the Veteran submitted a handwritten statement showing the Veteran's partial unit assignment; however, the bottom of the page appears to have been cut off and is illegible.  

In February 2008, the Veteran submitted the requested NA Form 13055, listing his dates of treatment for his eye condition, and, the organization to which he was assigned during the periods when he was treated.  The form does not contain the complete unit assignments as required to make a meaningful search.  However, the need for this specific information was not specifically conveyed to the Veteran.  

As such, the RO should contact the Veteran and his representative and request the specific information regarding complete unit assignments and explain that a search for additional treatment records cannot be performed without this information.  

The Veteran submitted a lay statement and a photo of a fellow soldier, R.C.F.  The lay statement asserts that R.C.F. was in service with the Veteran and spent most of his time in Korea with the Veteran.  R.C.F. reported that the Veteran had eye trouble while in service and that he had to go back to Japan for three weeks of treatment in the hospital.  In an August 2009 Report of Contact, the RO obtained from the Veteran the service number of R.C.F. in order to obtain confirmation that he served with the Veteran in Korea as he has stated.  It does not appear, however, that the RO ever attempted to obtain any such information with regard to R.C.F's service.  This is critical, because if it is determined that the two soldiers served together in Korea, then R.C.F. may be able to provide the complete unit assignments required to make a meaningful search.

In a case such as this where it appears that a Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Finally, in a December 2009 private memo, Dr. B indicated that the Veteran was a long-time patient who had been treated for advanced glaucoma and is watched for cataracts; and, persistent blepharoconjuntivitis, which waxed and waned.  The examiner documented that the Veteran still had some anterior and posterior blepharoconjunctivitis, characterized by chronic persistent and episodic inflammation.  

By contrast, a VA examiner in April 2012 indicated that the Veteran's history of conjunctivitis was not visually significant.  The examination, conducted by an optometrist, focused mainly on the Veteran's glaucoma, yet the Veteran has always maintained that his glaucoma, which admittedly began years after service separation, is separate and distinct from the conjunctivitis condition.  The examiner focused on loss of vision, and opined that the Veteran's poor visual acuity and resultant legal blindness was secondary to glaucoma.  This issue is not in dispute.  

The issue in this case is whether the Veteran's current blepharoconjunctivitis had its onset in service, regardless of any intervening non-service-connected glaucoma.  Although the condition was not significantly visible during the April 2012 examination, the private examiner in December 2009 noted that the condition waxed and waned.  The private examiner also indicated that he had treated the Veteran for quite some time.  Thus, the VA examination is inadequate because it does not take into consideration the memo from Dr. B, an eye physician, who specifically indicated that the Veteran's reported symptoms do exist, and he provided a diagnosis of such and indicated that treatment with antibiotics may help his condition.  The fact that the Veteran may not have had itchy red eyes at the time of the VA examination in April 2012 does not necessarily mean that the blepharoconjunctivitis condition does not exist.  Further, the examiner did not take into consideration the Veteran's competent and credible history regarding the onset of the blepharoconjunctivitis.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  

The United States Court of Appeals for Veterans Claims (Court), has stated that the duty to assist claimants in developing the facts pertinent to their claims may, under appropriate circumstances, include a duty to conduct a thorough and contemporaneous medical examination.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  In Addition, the VA duty to assist includes the conduct of VA examination where the record does not adequately reveal the current state of the claimant's disability.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet.App. 589, 595 (1991).

Because the VA examination of April 2012 is inadequate, another VA examination must be obtained to determine whether it is at least as likely as not that the Veteran's current blepharoconjunctivitis had its onset during service.  Unfortunately, Dr. B did not provide the requisite opinion necessary to grant this claim.  He only speculated that the condition "could well have been existing back then and persisting now."  Such equivocal statements by examiners provide little to no probative value.  See  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings).

Although the Veteran is competent and credible to report his symptoms of itchy, red, and burning eyes since service, the disability of blepharoconjunctivitis is not one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  Significantly, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) , that includes an explanation as to the information or evidence needed to obtain a search of morning/sick reports, SGOs and any other outstanding medical records.  The Veteran should be advised that he must provide his complete unit assignment(s) during the time he was treated for eye problems in service, and that part of the information he previously provided is illegible.  

2.  Obtain and associate with the claims file or the VVA file all VA treatment records not of record.

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records not already of record that are pertinent to these claims on appeal.

4.  Provide R.C.F's service number to the appropriate authority to confirm that he served with the Veteran in Korea; and, if that is confirmed, and the complete unit assignments are not obtained from the Veteran, obtain C.R.F.'s unit assignments.

5.  If the Veteran's complete unit assignments are obtained, then submit the evidence to the NPRC and request all morning/sick reports, SGOs and any other additional medical records found.

6.  After completion of #s 1, 2, and #3 above, schedule the Veteran for a VA examination by an ophthalmologist; or if no ophthalmologist is available, a qualified medical physician to determine the current nature and likely etiology of the Veteran's eye disability manifested by itchy, red, and irritated eyes, also diagnosed as blepharoconjunctivitis manifested by persistent and episodic inflammation.  In so doing, the examiner must be aware that the Veteran has specifically indicated that his current glaucoma is a completely separate and distinct disorder from the blepharoconjunctivitis and the Veteran has never asserted that his glaucoma is in any way related to service.  

The claims folder must be made available to and reviewed by the examiner(s), who must indicate on the examination report that such a review was undertaken. 

The examiner must consider and discuss the Veteran's competent and credible testimony regarding the onset of his symptoms, as well as the private December 2009 memo from Dr. B noting the possibility of in-service onset of current blepharoconjunctivitis; and that current blepharoconjunctivitis waxes and wanes.  

The examiner should provide an opinion as to whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the Veteran's current blepharoconjunctivitis, or any other currently diagnosed eye condition, other than glaucoma, was incurred in service, or otherwise related to any injury, illness or other event in service.  A complete rational must be provided for all opinions rendered.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  When the above has been accomplished, ensure that all of the remand instructions have been complied with.  If any of the actions are deficient in any manner, the AMC/RO must implement corrective procedures at once.

8.  Readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


(Continued on next page) 








The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



